Case 1:19-cv-14409-NLH-KMW Document 19 Filed 10/12/20 Page 1 of 1 PageID: 784




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 ANTHONY EDWARDS AND MARVIN
 MINNEY, JR.                                         CIVIL ACTION NO. 1:19-cv-14409-NLH-KMW

                Plaintiff,                                              Civil Action

                v.

 WELLS FARGO BANK NATIONAL
 ASSOCIATION, et al.,

                Defendants.


                                   NOTICE OF DISMISSAL


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff’s

counsel, hereby gives notice that the above-captioned action is voluntarily dismissed, without

prejudice, with each party to bear its own costs and attorneys’ fees.



Dated: October 12, 2020                       ___/s/ Joshua Thomas ____
                                              Joshua L. Thomas, Esq.
                                              225 Wilmington-West Chester Pike Suite 200
                                              Chadds Ford, PA 19317
                                              Phone: 215-806-1733
                                              Fax: 888-314-8910
                                              Email: JoshuaLThomas@gmail.com
                                              Atty ID# 003992012




                                                 1
